Name: 2006/791/EC: Commission Decision of 7 November 2006 establishing the composition of the Gas Coordination Group (Text with EEA relevance)
 Type: Decision
 Subject Matter: oil industry;  trade
 Date Published: 2006-11-18; 2008-12-05

 18.11.2006 EN Official Journal of the European Union L 319/49 COMMISSION DECISION of 7 November 2006 establishing the composition of the Gas Coordination Group (Text with EEA relevance) (2006/791/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Directive 2004/67/EC of 26 April 2004 concerning measures to safeguard security of natural gas supply (1), and in particular Article 7(2) thereof, Whereas: (1) Article 7(1) of Directive 2004/67/EC has established a Gas Coordination Group in order to facilitate the coordination of security of supply measure. This Group shall be composed of the representatives of Member States and representative bodies of the industry concerned and of relevant consumers. (2) It is necessary to establish the detailed composition of the Gas Coordination Group. (3) In the light of the provisions of Directive 2003/55/EC of the European Parliament and of the Council of 26 June 2003 concerning common rules for the internal market in gas and repealing Directive 98/30/EC (2), the following bodies of the industry concerned should be considered to be representative:  the representative European association of the large network operators, i.e. the transmission system operators in the sense of Article 2(4) of Directive 2003/55/EC,  the representative European association of the gas supplying industry,  the international association representing gas producers in Europe. (4) As for the relevant consumers, three main sectors consuming natural gas should be distinguished:  the industrial sector representing 35 % of total European gas consumption,  the power sector using gas as a fuel and accounting for 22 % of total European gas consumption, and  the household sector representing 39 % of total European gas consumption. (5) Representatives of the bodies representing these sectors should therefore also participate in the meetings of the Gas Coordination Group. (6) Rules on disclosure of information by participants of the group should be provided for, without prejudice to the Commissions rules on security as set out in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom (3). (7) The Gas Coordination Group should help to facilitate coordination of security of supply measures at Community level in the event of a major supply disruption and may also examine and, where appropriate, assist the Member States in coordinating the measures taken at national level to deal with the major supply disruption. In addition, it should exchange information on security of gas supply on a regular basis, and should consider aspects relevant in the context of a major supply disruption, HAS DECIDED AS FOLLOWS: Article 1 Composition of the Gas Coordination Group 1. Each Member State may nominate not more than two representatives from its competent authorities. 2. The representative bodies of the industry concerned are:  Gas Infrastructure Europe (GIE),  Eurogas,  the International Association of the Oil and Gas Producers (OGP). Each of these organizations shall nominate not more than two representatives for participation in the meetings of the Group. 3. The representative bodies of relevant consumers are:  the International Federation of Industrial Energy Consumers (IFIEC Europe),  Eurelectric,  Bureau EuropÃ ©en des Unions de Consommateurs (BEUC). Each of these organizations shall nominate not more than two representatives for participation in the meetings of the Group. 4. Participants of the Gas Coordination Group meetings shall be nominated for each meeting. 5. The names of members shall be collected, processed and published in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council (4). Article 2 Tasks of the Gas Coordination Group The tasks of the Gas Coordination Group shall be: (a) to facilitate coordination of security of supply measures at Community level, including in the event of a major supply disruption; (b) to examine, and, where appropriate, assist the Member States in coordinating the measures taken at national level to deal with a major supply disruption. Article 3 Operation 1. The Gas Coordination Group shall be chaired by the Commission. 2. In agreement with the Commission, sub-groups may be set up to examine specific questions under terms of reference established by the group. Such groups shall be dissolved as soon as their mandates are fulfilled. 3. The Commissions representative may ask experts or observers with specific competence on a subject on the agenda to participate in the Gas Coordination Groups or sub-groups deliberations if this is useful and/or necessary. 4. Information obtained by participating in the deliberations of a group or sub-group shall not be divulged if, in the opinion of the Commission or any other member of the Gas Coordination Group, that information relates to confidential matters. 5. The Gas Coordination Group and its sub-groups shall normally meet on Commission premises in accordance with the procedures and schedule established by it. The Commission shall provide secretarial services. Other Commission officials with an interest in the proceedings may attend meetings of the group and its sub-groups. 6. The Gas Coordination Group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission. 7. Without prejudice to paragraph 4 of this Article, the Commission may publish on the Internet, in the original language of the document concerned, any summary, conclusion, or partial conclusion or working document of the Gas Coordination Group on the website of the relevant Commission service. Article 4 Meeting expenses The Commission shall reimburse travel and, where appropriate, subsistence expenses for participants of the Gas Coordination Group meetings, experts and observers in connection with the Gas Coordination Groups activities in accordance with the Commissions rules on the compensation of external experts. The participants of the Gas Coordination Group meetings, experts and observers shall not be remunerated for the services they render. Meeting expenses are reimbursed within the limits of the annual budget allocated to the Gas Coordination Group by the responsible Commission services. Done at Brussels, 7 November 2006. For the Commission Andris PIEBALGS Member of the Commission (1) OJ L 127, 29.4.2004, p. 92. (2) OJ L 176, 15.7.2003, p. 57. (3) OJ L 317, 3.12.2001, p. 1. Decision as last amended by Decision 2006/548/EC, Euratom (OJ L 215, 5.8.2006, p. 38). (4) OJ L 8, 12.1.2001, p. 1.